Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 30 December have overcome the 35 USC 102 rejections set forth in the previous office action.

EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious a filling system comprising... a controller that controls the reception of the grippers; and the controller can switch modes between a first operation mode that conveys the vessels to the first filling machine via the first inlet wheel and hands the filled vessels over to the conveyance wheel via the first outlet wheel and a second operation mode in which the vessels are conveyed to the second filling machine instead of the first filling machine, via the second inlet wheel by controlling the reception of the vessels at the grippers, which is provided on the first and second inlet wheels, and wherein the second filling machine hands the filled vessels over to the conveyance wheel via the second outlet wheel (Claim 1), or a filling system comprising...a controller that controls the reception of the first set of grippers and the second set of grippers; and the controller can switch modes between a first operation mode that conveys the vessels to the first filling machine via the first inlet wheel and hands the filled vessels over to the conveyance wheel via the first outlet wheel and a second operation mode in which the vessels are conveyed to the second filling machine, instead of the first filling machine, via the second inlet wheel by controlling the reception of the vessels at the first set of grippers and the second set of grippers, which are respectively provided on the first and second inlet wheels, and .

Kaya (JP2014213877A) is the closest prior art of record.  However, Kaya is silent on these above recited features.  Furthermore, it would not have been obvious to modify Kaya to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Kaya to include the above recited features would improperly change the principle of operation of Kaya.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753